UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-34386 CHINA PRINTING & PACKAGING, INC. (Exact name of small business issuer as specified in its charter) Nevada 35-2298521 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Xiangdong Road, Shangsong Village Baoji City, Fufeng County Shaanxi Province, The People’s Republic of China 722205 (Address of Principal Executive Offices)(Zip Code) 011– 86 – 090-7547-1054 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. o Accelerated filer.o Non-accelerated filer.o(Do not check if a smaller reporting company) Smaller reporting company.x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.oYeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares outstanding of each of the issuer’s classes of common stock as of November 15, 2011 was 51,002,502. TABLE OF CONTENTS Page PART I Item 1. Financial Statements. Consolidated Balance Sheets (unaudited and audited) F-3 Consolidated Statements of Income and Comprehensive Income (unaudited) F-4 Consolidated Statements of Cash Flows (unaudited) F-5 Consolidated Statements of Stockholders’ Equity (unaudited) F-6 Notes to Consolidated Financial Statements (unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II Item 1. Legal Proceedings. 13 Item 1A. Risk Factors. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. (Removed and Reserved). 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 SIGNATURES 14 2 CHINA PRINTING & PACKAGING, INC. CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 F-1 TABLE OF CONTENTS Consolidated Balance Sheets (unaudited and audited) F-3 Consolidated Statements of Income and Comprehensive Income (unaudited) F-4 Consolidated Statements of Cash Flows (unaudited) F-5 Consolidated Statements of Stockholders’Equity (unaudited) F-6 Notes to Consolidated Financial Statements (unaudited) F-7 F-2 CHINA PRINTING & PACKAGING, INC. CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Accounts receivable (note 2) Advances to suppliers Prepaid expenses and deposit paid Inventories (note 4) Total Current Assets Property and equipment, net (note 5) Intangible assets, net (note 6) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other payables Customer deposits Income tax payable Due to a director (note 7) Short-term bank loan (note 8) Total Current Liabilities Long-term bank loans (note 8) Total Liabilities $ $ Stockholders' Equity Common stock, $0.001 per value, 75,000,000 share authorized, 20,401,000 shares issued and outstanding at September 30, 2011 and December 31, 2010 (note 10) $ $ Additional paid in capital Statutory reserve (note 11) Accumulated other comprehensive income Accumulated retained earnings Total Stockholder's Equity $ $ Total Liabilities and Stockholder's Equity $ $ The accompanying notes are an integral part of these consolidated financial statements F-3 CHINA PRINTING & PACKAGING, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Sales $ Cost of sales Gross profit Selling, general and administrative expense Income from operations Interest income Interest expense ) Other income Other expense ) Total Other Income (Expense) Income before income taxes Provision for income taxes (note 9) Net income $ $ Foreign currency transaction adjustment Comprehensive income $ Net income (loss) per common share Earnings per share - basic and diluted $ Weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements F-4 CHINA PRINTING & PACKAGING, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ $ Adjustments to reconcile net income (loss) to net cash used in operating activities - Depreciation Provision for doubtful accounts (written back) ) Amortization of intangible asset - (Increase) decrease in current assets Accounts receivables ) ) Advances to suppliers ) ) Prepaid expenses and other receivables ) Inventories Increase (decrease) in current liabilities Accounts payable ) Accrued expenses and other payables ) Customer deposits ) Income tax liabilities Amount due to a director ) Amount due from a director - Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property, plant and equipment ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from new bank loan - Repayment of short term loan ) ) Other short term loan Increase in common stock - Net cash provided by financing activities - Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $ $ Interest payments $ $ The accompanying notes are an integral part of these consolidated financial statements F-5 CHINA PRINTING & PACKAGING, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Description Common Share Amount Additional Paid-in Capital Other Compre-hensive Income Statutory Reserves Retained Earnings Total Stock-holders' Equity Balance, December 31, 2009 $ $ $ ) $ $ $ Foreign currency translation adjustments - Transfer to statutory reserves - ) - Issuance of stock for merger with China Printing & Packaging, Inc. (note 10) ) - - - ) Income for the year - Balance, December 31, 2010 Foreign currency translation adjustments - Transfer to statutory reserves - ) - Income for the nine months - Balance, September 30, 2011 $ F-6 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - ORGANIZATION China Printing & Packaging, Inc. (Formerly known as USA Therapy, Inc.) (“CHPI” or “the Company”) was incorporated on May 3, 2007 under the Laws of the State of Nevada. Asia Packaging & Printing, Inc. (“APPI”) was incorporated in the United States in Maryland on August 19, 2009. On April 1, 2010, APPI formed a joint venture company, Baoji Jinqiu Printing & Packaging Co., Ltd. (“Baoji”). APPI holds 32% equity interest in Baoji. The other party which holds the remaining 68% equity interest in Baoji is Fufeng Jinqiu Printing & Packaging Co., Ltd. (“Fufeng”). Fufeng is a corporation formed under the laws of Peoples’ Republic of China (“PRC”).USA Therapy Inc. later on changed name to China Printing & Packaging, Inc. (“CHPI”) on 22 November, 2010. In April, 2010, APPI, Baoji, Fufeng and the shareholders of Fufeng entered into a series of agreements (the “Agreements”) including Agreements on Entrustment for Operation and Management, Exclusive Option Agreements, Shareholders’ Voting Proxy Agreement and Shares Pledge Agreement (the “Transaction”). According to these Agreements, i) Baoji acquired management control of Fufeng whereby Baoji is entitled to all of the net profits of Fufeng, as a management fee, and is obligated to fund Fufeng’s operations and pays all of its debts; ii) APPI, in addition to its 32% equity interest ownership in Baoji, by virtue of the provisions of Agreements on Entrustment has been entrusted the remaining 68% ownership of Baoji including all management and administration rights on this 68% share interest in Baoji by Fufeng. The contractual arrangements completed in April, 2010 provide APPI with controlling interest in Fufeng as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 810, “Consolidation”, Section 10-15, “Variable Interest Entities” and SFAS 167, which requires the Company to consolidate the financial statements of Baoji and Fufeng.The Company, as an entity that consolidates a Variable Interest Entity is called the primary beneficiary of the VIE.Accordingly, the Company is the primary beneficiary of Fufeng. APPI, through its joint venture company, Baoji and exclusive contractual arrangement with Fufeng, is engaged in the business of manufacturing and marketing paper products for the Chinese marketplace. On August 6, 2010, APPI became a wholly owned subsidiary of the Company through a reverse acquisition.The Company acquired all of the issued and outstanding capital stock of APPI pursuant to the Share Exchange Agreement dated August 6, 2010 by and among Kathy Kestler, Todd Bauman, Asia Packaging & Printing, Inc., the Shareholders of APPI (the “APPI Shareholders”), Baoji Jinqiu Printing & Packaging Co., Ltd. (“Baoji”), and Fufeng Jinqiu Printing & Packaging Co., Ltd. ("Fufeng"). Pursuant to the Share Exchange Agreement, the Company acquired 100% of the capital stock and ownership interests of APPI in exchange for 20,000,000 newly-issued shares of the Company’s common stock, and Kathy Kestler and Todd Bauman, the controlling shareholders and outgoing directors and officers, agreed to cancel an aggregate of 20,000,000 shares of the Company’s common stock. Prior to the acquisition of APPI, CHPI was a non-operating public shell.Pursuant to Securities and Exchange Commission (“SEC”) rules, the merger or acquisition of a private operating company into a non-operating public shell with nominal net assets is considered as capital transaction, rather than a business combination.Accordingly, for accounting purposes, the transaction was treated as a reverse acquisition and recapitalization, and pro-forma information is not presented. F-7 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These consolidated financial statements present the Company and its subsidiaries on a historical basis. Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. The Company adopted the new accounting guidance (“Codification”) on July 1, 2009. For the nine months ended September 30, 2011, all references for periods subsequent to July 1, 2009 are based on the codification. The Company's functional currency is the Chinese Renminbi; however the accompanying consolidated financial statements have been translated and presented in the United States Dollars. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiary and variable interest entity (“VIE”) for which the Company is the primary beneficiary.All inter-company accounts and transactions have been eliminated in consolidation.An enterprise should consolidate a VIE if it has variable interests that provide it with a controlling financial interest as evidenced by (a) the power to direct the activities of the VIE that most significantly impact its economic performance and (b) the obligation to absorb losses of the VIE or the right to receive benefits from the VIE that could be significant to the VIE. Translation Adjustment As of September 30, 2011 and December 31, 2010, the accounts of the Company were maintained, and its financial statements were expressed, in Chinese Yuan Renminbi (“CNY”).Such financial statements were translated into U.S. Dollars (“USD”) in accordance with the Foreign Currency Matters Topic of the Codification, with the CNY as the functional currency.According to the Codification, all assets and liabilities were translated at the current exchange rate, stockholders’ equity are translated at the historical rates and income statement items are translated at the average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with the Comprehensive Income Topic of the Codification, as a component of shareholders’ equity.Transaction gains and losses are reflected in the income statement. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Comprehensive Income The Company uses SFAS 130 “Reporting Comprehensive Income” (codified in FASB ASC Topic 220). Comprehensive income is comprised of net income and all changes to the statements of stockholders’ equity, except those due to investments by stockholders, changes in paid-in capital and distributions to stockholders. Comprehensive income for the nine months and three months ended September 30, 2011 and 2010 included net income and foreign currency translation adjustments. F-8 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Risks and Uncertainties The Company’s operations are carried out in the PRC.Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, and by the general state of the PRC’s economy.The Company’s business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or un-asserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or un-asserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. There were no contingencies of this type as of September 30, 2011 and December 31, 2010. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. There were no contingencies of this type as of September 30, 2011 and December 31, 2010. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.Reserves are recorded based on the Company’s historical collation trend.Allowances for doubtful accounts as of September 30, 2011 and December 31, 2010 were $193,379 and $98,477 respectively. F-9 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market. The Management compares the cost of inventories with the market value and allowance is made for writing down their inventories to market value, if lower. Property, Plant & Equipment Property, plant and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property, plant and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property, plant and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Buildings 30 years Machinery 10 years Vehicles 8 years Office equipment 5 years Others 5 years Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging for fifty years.Management evaluates the recoverability of intangible assets periodically and takes into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists.At September 30, 2011, the Company has intangible assets in the nature of land use right. No impairments of intangible assets have been identified during the current period presented.Land use right is subject to amortization with estimated lives as follows: Land use right50 years (expiring in 2060) Land in PRC China is not freely transferable.However the right to use land could be transferred by the local Government to users.The Company acquired the land use right for its factory premises from the former owner of the same land use right at the end of the 2010. Long-Lived Assets The Property, Plant and Equipment Topic of the Codification addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes previous accounting guidance, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and “Reporting the Results of Operations for a Disposal of a Segment of a Business.” The Company periodically evaluates the carrying value of long-lived assets to be held and used, which requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of September 30, 2011, there were no impairments of its long-lived assets. F-10 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value of Financial Instruments The Financial Instrument Topic of the Codification requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the consolidated balance sheets for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. The carrying amounts of long-term bank loans are considered to be representative of their fair values. Revenue Recognition The Company’s revenue recognition policies are in compliance with SEC Staff Accounting bulletin (“SAB”) 104 (codified in FASB ASC Topic 605). Sales revenue is recognized at the completion of delivery to customers when a formal arrangement exists, the price is fixed or determinable, no other significant obligations of the Company exist and collectability is reasonably assured at the date of completion of delivery. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product marketing and costs of direct advertising. The Company expenses all advertising costs as incurred.For the nine months ended September 30, 2011 and 2010, the Company incurred advertising expenses of $4,581 and $3,399 respectively.For the three months ended September 30, 2011 and 2010, the Company incurred advertising expenses of $3,734 and $10 respectively. Shipping and handling costs Shipping and handling costs consist primarily of transportation charges for delivery of goods to customers and are included in selling, general and administrative expenses.The Company expenses all shipping costs when they are incurred.For the nine months ended September 30, 2011 and 2010, the Company incurred transportation charges of $57,542 and $54,642 respectively.For the three months ended September 30, 2011 and 2010, the Company incurred transportation charges of $20,091 and $19,173 respectively. Income Taxes The Company utilizes the accounting standards (“SFAS”) No. 109, “Accounting for Income Taxes,” codified in Financial Accounting Standard Board Accounting Standards Codification (“ASC”) Topic 740 which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (“FIN 48”), codified in FASB ASC Topic 740. When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. F-11 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits along with any associated interest and penalties that would be payable to the taxing authorities upon examination.Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. At September 30, 2011 and December 31, 2010, the Company did not take any uncertain positions that would necessitate recording a tax related liability. It is the Company’s intention to permanently reinvest earnings from activity with China. And thereby indefinitely postpone repatriation of these funds to the US. Accordingly, no domestic deferred income tax provision has been made for US income tax which could result from paying dividend to the Company. There were no deferred tax differences at September 30, 2011 and December 31, 2010 Statement of Cash Flows In accordance with SFAS 95 “Statement of Cash Flows”, codified in FASB ASC Topic 230, cash flows from the Company’s operations are based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Basic and Diluted Earnings per Share Earnings per share are calculated in accordance with FASB ASC Topic 260, “Earnings per Share”.Basic earnings per share are based upon the weighted average number of common shares outstanding.Diluted earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised.Dilution is computed by applying the treasury stock method.Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and advances to suppliers arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has been developing a diversified customer base located in China even though at present, there is a high concentration on a few customers as more fully explained in note 15 hereof. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. F-12 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Segment Reporting SFAS No. 131, Disclosure about Segments of an Enterprise and Related Information, included in the Codification as ASC 280, Segment Reporting, requires use of the management approach model for segment reporting.The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance.Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. Recent Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, which amends the current fair value measurement and disclosure guidance of ASC Topic 820, Fair Value Measurement, to include increased transparency around valuation inputs and investment categorization. The guidance provided in ASU No. 2011-04 is effective prospectively for interim and annual periods beginning after December 15, 2011. The Company does not expect the adoption of these provisions to have a material impact on its consolidated statements of income and balance sheets. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220)—Presentation of Comprehensive Income (ASU 2011-05). ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. Instead, ASU 2011-05 requires entities to report all non-owner changes in stockholders’ equity in either a single continuous statement of comprehensive income, or in two separate, but consecutive statements. ASU 2011-05 does not change the items that must be reported in other comprehensive income, or when an item must be reclassified to net income. ASU 2011-05 requires retrospective application and is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Other than the presentational changes that will be required by ASU 2011-05, the adoption of ASU 2011-05 is not expected to have any impact on its consolidated financial statements. In September 2011, the FASB has issued ASU No. 2011-08, Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment. ASU 2011-08 is intended to simplify how entities, both public and nonpublic, test goodwill for impairment. ASU 2011-08 permits an entity to first assess qualitative factors to determine whether it is “more likely than not” that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350, Intangibles-Goodwill and Other. The more-likely-than-not threshold is defined as having a likelihood of more than 50%. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The Company has not yet determined the impact of the adoption of ASU 2011-08 on its consolidated financial statements. Note 3 - COMPENSATED ABSENCES Regulation 45 of the local labor laws of the People’s Republic of China (“PRC”) entitles employees to annual vacation leave after 1 year of service.In general, all leave must be utilized annually, with proper notification.Any unused leave is cancelled. F-13 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 4 - INVENTORIES As of September 30, 2011 and December 31, 2010, inventories consist of the following: 9/30/2011 12/31/2010 Raw materials $ $ Work-in-progress - Finished goods Total $ $ Since 2010, the Company has changed its raw materials procurement policy.Instead of stocking inventory of raw materials at the Company’s warehouse, the Company orders raw materials on a just in time production basis by placing advances to suppliers.This policy has been in place with no change up to now. As a result, at September 30, 2011, advances to suppliers, inventories and accounts payable were respectively stated at $465,947 (12/31/2010: $446,172), $122,584 (12/31/2010: $130,847) and $132,308 (12/31/2010: $129,157). Note 5 – PROPERTY, PLANT & EQUIPMENT As of September 30, 2011 and December 31, 2010 Property, Plant & Equipment consist of the following: 9/30/2011 12/31/2010 Buildings $ $ Machinery Vehicles Office equipment Others Total $ $ Accumulated depreciation ) (509,013 ) $ $ Depreciation expense for the nine months ended September 30, 2011 and 2010 was $108,692 and $99,014, respectively. Depreciation expense for the three months ended September 30, 2011 and 2010 was $36,685 and $34,254, respectively. Note 6 – INTANGIBLE ASSETS The components of finite-lived intangible assets are as follows: 9/30/2011 12/31/2010 Land use right $ $ Less : Accumulated amortization ) - $ $ F-14 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 6 – INTANGIBLE ASSETS (CONTINUED) Amortization expense for the nine months ended September 30, 2011 and 2010 was $28,118 and $nil, respectively.Amortization expense for the three months ended September 30, 2011 and 2010 was $9,496 and $nil, respectively. The estimated future annual amortization expenses related to land use right as of September 30, 2011 are as follows: Thereafter Note 7 - DUE TO A DIRECTOR The Company has a payable due to a director. As of September 30, 2011 and December 31, 2010, due to a director was $5,553 and $5,853, respectively. Note 8 – BANK LOANS As of September 30, 2011 and December 31, 2010, the Company had debts in the nature of bank loans repayable in the currency of Chinese Yuan Renminbi (“CNY”), that are used by the Company for working capital, as follows: 9/30/2011 12/31/2010 Shaanxi Rural Credit Union $ Shaanxi Rural Credit Union $ Terms of the loan call for interest0.96% per month, with principal due in June 2014 Terms of the loan call for interest0.78% per month, with principal due in May 2011 Shaanxi Rural Credit Union Shaanxi Rural Credit Union Term of these loans called for interest 0.96% per month, with principal due in March 2014 Term of the loan called for interest 0.96% per month, with principal due in March 2011 Shaanxi Rural Credit Union Shaanxi Rural Credit Union Term of these loans called for interest 0.9% per month, with principal due in June 2012 Term of the loan called for interest 0.9% per month, with principal due in June 2012 Total $ $ Lesscurrent portion $ $ Non-current portion $ $ F-15 CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 9 - INCOME TAXES The Company operates in more than one jurisdiction with the main operations conducted in PRC and virtually no activities in USA with complex regulatory environments subject to different interpretations by the taxpayer and the respective governmental taxing authorities. The Company evaluates its tax positions and establishes liabilities, if required. The provision for income taxes consists of the following: Three Months Ended Sept 30, Nine Months Ended Sept 30, Current : $
